Shaw, C. J.
The jury having found that the sale to Worcester was upon a condition which was never complied with, and that the delivery of the property was not made in pursuance of the sale, but for another special purpose, no property in the carriage ever passed to Worcester. But the plaintiff, under his agreement with Whittier to sell the carriage and guaranty the sale, had a special property in the carriage, good as against everybody but Whittier, with a good authority from him until revoked. When, after the sale, Whittier, so far from revolting the authority, insisted on his contract of guaranty, be affirmed the sale to Worcester, at the price at which Worcester bid off the carriage. The effect of the guaranty by the auctioneer was to stand in the place of the purchaser if required, to pay the price and receive the article in his place. The call of the owner upon the auctioneer to make good his guaranty was to require him to pay the price, upon payment of which the owner, by necessary legal implication, agreed that the carriage should be his; and it being already in his possession, this was a complete sale, and passed the property to him, as it would have done to Worcester, the purchaser, by force of the sale, had he complied with the condition and paid the price. The title of the plaintiff was then absolute. Exceptions overruled.